Citation Nr: 0420889	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of shell fragment wounds to the right hand 
and forearm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO increased the rating for the residuals of the shell 
fragment wounds in the right upper extremity from zero to 
10 percent.  The veteran perfected an appeal of the denial of 
a rating in excess of 10 percent.  For good cause shown, the 
veteran's motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

In the May 2002 rating decision the RO also denied 
entitlement to a compensable rating for a superficial scar in 
the right parietal region of the scalp.  Although the veteran 
included the issue of an increased rating for the scalp scar 
in his September 2002 notice of disagreement, he has not been 
provided a statement of the case pertaining to that issue.  
That issue is, therefore, being remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was pending at 
the RO in November 2000, the provisions of the VCAA are 
applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
The RO has not provided any notice to the veteran informing 
him of the evidence required to substantiate his claim for 
higher ratings, or the relative responsibilities of the 
veteran and VA in developing that evidence.  The Board finds, 
therefore, that remand of the case is required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  If the development requested above 
results in the receipt of additional 
evidence, the RO should re-adjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

3.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to a compensable disability 
rating for the scalp scar, the RO should 
re-adjudicate that issue.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to that 
issue and be given the opportunity to 
submit a substantive appeal.  The veteran 
should be advised of the time limit in 
which he may file a substantive appeal in 
this case. 38 C.F.R. 
§ 20.302(b) (2003).  

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


